McMahon,
concurring: The cases cited by the Board (and Citron-Byer Co., 21 B. T. A. 308; Peoples-Pittsburgh Trust Co., et al., Executors, 21 B. T. A. 588; affirmed in Commissioner v. Peoples-Pittsburgh Trust Co., 60 Fed. (2d) 187; and Lawrence A. Wagner, 30 B. T. A. 1099, and cases therein cited) disclose that in a proceeding before the Board, where it appears from a conviction in a criminal court or from an adjudication with a finding in a civil court, or from undisputed proof which would justify such a conviction or finding, that acts in contravention of laws subjecting offenders thereunder to fine, imprisonment, or both, or to restraining orders of a tribunal of competent jurisdiction, have been committed in the operation of a business, expenses incurred or paid in a defense against formal complaints or charges before or by a court or governmental agency of competent jurisdiction based on such acts are not allowable as deductions because such allowance would be contrary to sound public policy; and, on the other hand, where such conviction, finding or undisputed proof is not established, deductions of this character are allowable. No such conviction, finding or undisputed proof has been established in this proceeding.